Exhibit 10.5
AMENDMENT TO MARINER ENERGY, INC.
2008 LONG-TERM PERFORMANCE-BASED RESTRICTED STOCK PROGRAM RESTRICTED STOCK
AGREEMENTS
          This Amendment to Mariner Energy, Inc. 2008 Long-Term
Performance-Based Restricted Stock Program Restricted Stock Agreements (this
“Amendment”) is effective as of August 25, 2008 (the “Effective Date”), by
Mariner Energy, Inc., a Delaware corporation (the “Company”).
          WHEREAS, pursuant to the Mariner Energy, Inc. Second Amended and
Restated Stock Incentive Plan, as amended or restated from time to time (the
“Plan”) and the 2008 Long-Term Performance-Based Restricted Stock Program (the
“Program”), the Company has previously granted Restricted Stock Agreements to
its officers and certain employees of the Company (the “Award Agreements”);
          WHEREAS, pursuant to Section 7(ii) of the Plan, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) desires to
amend the Award Agreements as set forth below and has authorized and directed
the Company to execute this Amendment.
          NOW, THEREFORE, pursuant to Section 7(ii) of the Plan and the
authority of the Committee, the Company hereby amends the Award Agreements as
follows:
     1. Amendments.
(a) Section 3(c) of each of the Award Agreements is hereby amended to read in
its entirety as follows:
“(c) Change of Control. Upon the occurrence of a Change of Control when the
Trigger Event Price is $46.00 or more, all of the Designated Shares will vest
immediately. Upon the occurrence of a Change of Control when the Trigger Event
Price is equal to or greater than $38.00 but less than $46.00, a number of
Designated Shares equal to the greater of (i) the Trigger Event Shares or
(ii) the unvested Initial Threshold Shares if a 40% Qualification Event has
previously occurred plus the unvested Second Threshold Shares if a 100%
Qualification Event has previously occurred, will vest immediately, and the
remaining Designated Shares shall be forfeited immediately. Upon the occurrence
of a Change of Control when the Trigger Event Price is less than $38.00, if a
40% Qualification Event has previously occurred but a 100% Qualification Event
has not previously occurred, the unvested Initial Threshold Shares will vest
immediately, and the remaining Designated Shares shall be forfeited immediately.
Upon the occurrence of a Change of Control when the Trigger Event Price is less
than $38.00, if both a 40% Qualification Event and a 100% Qualification Event
have previously occurred, all unvested Designated Shares will vest immediately.
Upon the occurrence of a Change of Control when the Trigger Event Price is less
than $38.00, if a 40% Qualification Event has not previously occurred, all
Designated Shares shall be forfeited immediately.”
(b) Section 3(d) of each of the Award Agreements is hereby amended to read in
its entirety as follows:

 



--------------------------------------------------------------------------------



 



“(d) Death or Disability. Upon the occurrence of your Death or Disability when
the Trigger Event Price is $46.00 or more, all of the Designated Shares will
vest immediately. Upon the occurrence of your Death or Disability when the
Trigger Event Price is equal to or greater than $38.00 but less than $46.00, a
number of Designated Shares equal to the greater of (i) the Trigger Event Shares
or (ii) the unvested Initial Threshold Shares if a 40% Qualification Event has
previously occurred plus the unvested Second Threshold Shares if a 100%
Qualification Event has previously occurred, will vest immediately, and the
remaining Designated Shares shall be forfeited immediately. Upon the occurrence
of your Death or Disability when the Trigger Event Price is less than $38.00, if
a 40% Qualification Event has previously occurred but a 100% Qualification Event
has not previously occurred, the unvested Initial Threshold Shares will vest
immediately, and the remaining Designated Shares shall be forfeited immediately.
Upon the occurrence of your Death or Disability when the Trigger Event Price is
less than $38.00, if both a 40% Qualification Event and a 100% Qualification
Event have previously occurred, all unvested Designated Shares will vest
immediately. Upon the occurrence of your Death or Disability when the Trigger
Event Price is less than $38.00, if a 40% Qualification Event has not previously
occurred, all Designated Shares shall be forfeited immediately.”
     2. Governing Law. THIS AMENDMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS.
     3. Entire Agreement. Subject to the terms of the Plan, each Grant Agreement
and this Amendment contain the entire agreement with respect to the award of
restricted stock and other matters evidenced herein and therein.
     The Company has executed this Amendment to be effective for all purposes as
of the Effective Date.

            MARINER ENERGY, INC.
      By:   /s/ Scott D. Josey         Scott D. Josey        Chief Executive
Officer and President     

2